Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, “the enclosed region” should read –[[the]] an enclosed region—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 3202062) in view of Miroslav (CZ 6499).
Regarding claim 1, Dieter discloses a device for collecting split wood (figure 1), comprising:

a plurality of bar elements, which each have a first and a second longitudinal portion (identified in annotated figure 1 below), wherein the second longitudinal portion extends in a curved manner (according to The Free Dictionary, “curved” means a line or surface that deviates from straightness in a smooth, continuous fashion; therefore, the second longitudinal portion bends off the straight first longitudinal portion in a smooth manner) and the first longitudinal section extends in a straight manner, a plurality of connecting elements (identified in annotated figure 1 below), which connect the bar elements movably to one another (considered to be movably connected since the connecting elements are a mesh material, which is flexible and the bar elements are capable of bending around it), wherein the connecting 
Dieter discloses a fastening element provided in the first longitudinal portions (identified in annotated figure 1 below) but fails to disclose a separate clamping element which cooperates with the first longitudinal portions and is designed to firmly clamp the bar elements to a chopping block by their first longitudinal portions. 
However, Miroslav teaches a belt clamping element (item 2, figure 1), which cooperates with the first longitudinal portions (item 8, figure 1) and is designed to firmly clamp the bar elements to a chopping block by their first longitudinal portions (paragraph 0005, figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a clamping belt, as taught by Miroslav, to surround the fastening elements on the first longitudinal portions as disclosed by Dieter in order to provide additional support and securement for the bar and connecting elements to be fixed upon, thereby, preventing  the chipping of wood splinters from falling to the ground and  allowing the user to quickly grasp the wood (Miroslav, paragraphs 0002-0003). 

    PNG
    media_image1.png
    740
    843
    media_image1.png
    Greyscale

Annotated Figure 1 (Dieter). 

Regarding claim 2, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, but fails to explicitly teach wherein the bar elements are formed in an S shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bar elements into an S shape since it has been held that unless a new and unexpected result is produced, a change of shape of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-IV-B). Having the bar elements formed as an S shape will allow for the bar elements to fit more wood pieces in the collecting device. Please note that in the instant 
Regarding claim 3, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, wherein the second longitudinal portions form a collecting basket for the split wood with the connecting elements (Dieter, according to The Free Dictionary, “basket” means a container made of flexible material woven together; item 1 is considered to be a container with the mesh serving as the flexible woven material, figure 1).
Regarding claim 4, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, wherein the bar elements, in the fastened state on the chopping block, are evenly spaced in the circumferential direction of the chopping block (Dieter, connecting elements are considered to be evenly spaced in the same pattern around item 2, figure 1), and further wherein a working region in the circumferential direction is left open (Dieter, considered to be open region around item 2, identified in annotated figure 1 above).
Regarding claim 5, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, wherein the connecting elements are formed as rope-shaped connecting elements (Dieter, the horizontal wires of the mesh connecting elements are considered to be rope-shaped, figure 1). 
Regarding claim 9, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, wherein the clamping element is formed as a clamping belt (Miroslav, item 2, figure 1). 
Regarding claim 10,  the combination of Dieter and Miroslav teaches the device as claimed in claim 1, wherein at least three bar elements are provided (Dieter, four distinct bar elements are seen in figure 1). 
Regarding claim 11, the combination of Dieter and Miroslav teaches the device as claimed in claim 10, but fails to explicitly show wherein five bar elements are provided. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include five bar elements to increase the strength of the collecting device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-VI-B). 
Regarding claim 12, the combination of Dieter and Miroslav teaches the device as claimed in claim 1,wherein at least three connecting elements are provided (Dieter, an individual connecting element is considered to be between each bar element; therefore, three connecting elements are seen in figure 1). 
Regarding claim 13, the combination of Dieter and Miroslav teaches the device as claimed in claim 12, but does not explicitly show wherein five connecting elements are provided. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional bar elements, and therefore, additional connecting elements for the same purpose as discussed in claim 11, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-VI-B). Please note that in the instant application, page 4, paragraph 0018, applicant has not disclosed any criticality for the claimed limitations. 
Regarding claim 15, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, wherein at least one bore (Dieter, the bore is considered to be the hole through which the fastening element goes through, figure 1) for receiving a fastening element (Dieter, identified in annotated figure 1) is provided in the first longitudinal portions of the bar elements. 
Regarding claim 16, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, but does not explicitly teach wherein the connecting elements are detachable from the bar elements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the connecting elements from the bar elements for maintenance and repair since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04.V). Please not that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 3202062) in view of Miroslav (CZ 6499) and further in view of Schroeder (DE 202009004211).
Regarding claims 6 and 7, the combination of Dieter and Miroslav teaches the device as claimed in claim 5, but fails to teach wherein the connecting elements comprise wire ropes and wherein the bar elements have bores in their second longitudinal portions for guiding through the rope-shaped connecting elements. 
However, Schroeder teaches a chopped wood catcher wherein the connecting elements comprise steel cable (item 5, figure 1) and wherein the bar elements (item 2, figure 2) have bores (items 3 and 4, figure 1) in their longitudinal portions for guiding through the rope-shaped connecting portions. According to The Free Dictionary, “cable” is defined as a strong thick rope, usually of steel wire or twisted hemp; therefore, the steel cable as taught by Schroeder is considered to be a wire rope. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to substitute the mesh with the steel cable for holding the chopped wood in the collecting device since the examiner takes Official Notice of the equivalence of wire mesh and steel cable for their use in art of holding the chopped wood and the selection of any of these known equivalents to hold the chopped wood in the collecting device would be within the level of ordinary skill in the art (see MPEP 2144.06.II).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 3202062) in view of Miroslav (CZ 6499) and further in view of Dooley (US Patent No. 4,763,695). 


However, Dooley teaches a receiving element (items 28 and 30, figures 1 and 3) for guiding through the clamping element (item 15, figures 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first longitudinal portions as taught from Dieter and Miroslav to include the receiving elements, as taught by Dooley, to serve as guides for the clamping element as it is tightened so that is does not become cocked or askew on the chopping block (Dooley, column 2, lines 52-54). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 3202062) in view of Miroslav (CZ 6499) and further in view of Vanttila (US 2017/0050335).  
Regarding claim 14, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, but fails to teach wherein at least one stop element is provided on each of the first longitudinal portions of the bar elements, which stop element, in the fastening state on the chopping block, abuts against a working surface of the chopping block to prevent the respective bar element from slipping downwards. 
However, Vanttila teaches a wood chopping aid wherein at least one stop element (item 9, figure 1) is provided on each of the first longitudinal portions of the bar elements (item 6, figure 1), which stop element, in the fastening state on the chopping block, abuts against a working surface (item 10, figures 1-2) of the chopping block to prevent the respective bar element from slipping downwards (Vanttila, paragraph 0017). It would have been obvious to one of ordinary skill in the art to modify the device as taught by Dieter and Miroslav to include stop elements, as taught by Vanttila, in order for these elements to attach onto the chopping block and allow the chopping block to carry the weight of the collecting device and also receive the majority of the impact from the axe when in use (Vanttila, paragraph 0017). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter (DE 3202062) in view of Miroslav (CZ 6499), further in reference of Mijovic (DE 202008008617). 
Regarding claim 17, the combination of Dieter and Miroslav teaches the device as claimed in claim 1, but fails to teach wherein the bar elements are formed with a T-shaped cross-section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of the bar elements with a T-shape since it has been held that unless a new and unexpected result is produced, a change of shape of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-IV-B). As an example, Mijovic teaches a device for catching split logs with bar elements (items 6 and 7, figure 1) having a T-shaped cross section (not explicitly shown in figures, paragraph 0010). Please note that in the instant application, page 5, paragraph 0024 and page 7, paragraph 0030, the application has not disclosed any criticality for the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6:30a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723